Citation Nr: 0209348	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  96-20 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of shell fragment wounds to the second, third, and 
fourth fingers of the right (major) hand.

2.  Entitlement to an evaluation in excess of 30 percent for 
sinusitis with sinus headaches.

3.  Entitlement to an increased (compensable) evaluation for 
a deviated nasal septum.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and his father

ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to 
September 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO).  By 
August 1995 rating decision, the RO denied the veteran's 
claim for an evaluation in excess of 10 percent for residuals 
of shell fragment wounds to the 2nd, 3rd, and 4th fingers on 
the right hand and the veteran's claims for compensable 
evaluations for sinusitis and a deviated nasal septum.  By 
April 1998 decision, the RO denied the claim of service 
connection for a right shoulder disorder.

In a June 1996 RO decision, a 30 percent evaluation was 
assigned the service-connected residuals of shell fragment 
wounds to the 2nd, 3rd, and 4th fingers on the right hand.  
In February 1997, the RO assigned a 30 percent rating for the 
service-connected sinusitis.  (The RO added sinus headaches 
to the service-connected sinus disability in the April 1998 
decision.)  The appellant presumably seeks the maximum 
benefit allowed; thus, claims for ratings in excess of 30 
percent for each disability remain in controversy.  AB v. 
Brown, 6 Vet. App. 35 (1993) (VA is required to consider and 
discuss disability severity with reference to at least the 
next-higher disability rating provided for in VA regulations 
with respect to that disability).  See also Shoemaker v. 
Derwinski, 3 Vet. App. 248 (1992).  As such, the issues on 
appeal are as stated on the title page of this decision.

In the August 1995 decision, the RO had also denied claims of 
service connection for kidney and skin cancers secondary to 
exposure to herbicide agents in Vietnam.  The veteran 
disagreed with the above, and the RO issued a statement of 
the case.  However, at his January 1996 hearing and in a 
January 1996 written statement, the veteran withdrew his 
appeal with respect to those issues.  38 C.F.R. § 20.204.

In August 1999, the Board remanded the issues on appeal for 
further evidentiary development.  The Board finds that the RO 
has completed such development satisfactorily.  Stegall v. 
West, 11 Vet. App. 268 (1998).  In August 1999, the Board 
denied service connection for a right shoulder disability; 
that issue is no longer before the Board.

In March 2001, the veteran filed a claim of service 
connection for arthritis.  As the issue of service connection 
for arthritis has not been adjudicated specifically, the 
Board refers such matter to the RO for initial adjudication.  
See Godfrey v. Brown, 
7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  Residuals of a shell fragment wound to the veteran's 
right hand are manifested by no more than pain, weak grip, 
limitation of motion, and some loss of sensation.

2.  His sinusitis is manifested by no more than nasal 
congestion. 

3.  Symptomatology associated with the veteran's deviated 
septum is manifested by no more than slight and insignificant 
septal deviation.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for orthopedic residuals of a shell fragment wound to 
the veteran's right hand have not been met.  38 U.S.C. 
§§ 1155, 5107 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5222 
(2001).

2.  The schedular criteria for a rating of 20 percent for a 
mild neurologic disability of the veteran's right hand have 
been met.  38 U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. § 
4.124a, Code 8512 (2001).

3.  The schedular criteria for a rating in excess of 30 
percent for sinusitis with headaches have not been met.  38 
U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. § 4.97, Code 6510 
(1996 & 2001).

4.  The schedular criteria for a compensable rating for a 
deviated nasal septum have not been met.  38 U.S.C. §§ 1155, 
5107 (2002); 38 C.F.R. § 4.97, Code 6502 (1996 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C. § 5103A (2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at personal hearings at the 
RO.  Further, he and his representative have been notified of 
the evidence needed to establish the benefits sought, and he 
has been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Thus, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possibly, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

The veteran served in Vietnam and is the recipient of the 
Combat Action Ribbon in addition to other awards and 
decorations.  

By January 1971 rating decision, the RO granted service 
connection for residuals of a shell fragment wound to the 
third and fourth fingers of the right hand, the major 
extremity.  The RO also granted service connection for 
sinusitis and for a deviated nasal septum, evaluating each as 
zero percent disabling.

A July 1990 VA progress note indicated that the veteran 
suffered from chronic left maxillary sinusitis.

An April 1994 magnetic resonance imaging (MRI) of the right 
hand revealed no interval change of the old fracture through 
the right fourth proximal phalanx with the k-wire in place.  
The MRI film was compared to April 1985 MRI film.  No changes 
were observed.

A January 1995 VA progress note indicated that the veteran 
complained of headaches.  A swollen but uninfected nasal 
dorsum was noted.  Chronic sinusitis was diagnosed.  

In January 1995, he had surgery for saddle nose deformity.  
The hospital report indicated that the veteran had a 
septoplasty in 1968 but continued to complain of difficulty 
breathing thereafter.  Further surgeries were performed on 
the septal cartilage.  The veteran used various nasal sprays 
to open his airway and suffered headaches.  Ultimately, the 
veteran had difficulty breathing because of the collapse of 
the nasal pyramid that resulted from the multiple surgeries.  
An open rhinoplasty was performed with reconstruction of a 
saddle nose deformity with a left hip graft.  

In February 1995, he filed a claim for, in pertinent part, 
increased ratings for his right hand disability, his deviated 
nasal septum, and sinusitis.

A March 1995 VA progress note indicated that the nasal dorsum 
was intact,but that the veteran still complained of nasal 
obstruction and headaches, as well as shortness of breath at 
night.

On April 1995 VA medical examination, the veteran complained 
of headaches, "constant" nasal congestion, and right hand 
pain with use.  Examination of the nose revealed moderate 
erythema and moderate congestion of the mucous membranes.  
There was tenderness in the right maxillary sinus area.  
Right hand motion was restricted.  The right ring finger 
lacked 15 degrees of full extension in the proximal 
interphalangeal (PIP) and distal interphalangeal (DIP) 
joints.  He was unable to fully flex the right ring finger.  
There was a maximum of 45 degrees of flexion in the DIP and 
PIP joints.  Right hand grip was 2+, whereas left hand grip 
was 4+.  There were several scars on the right palm.  X-ray 
study of the right hand revealed an internal fixation 
fracture of the proximal phalanx of the fourth digit.  There 
was slight deformity of that proximal phalanx.  Otherwise, 
the bony structures of the hand and wrist were unremarkable.  
The impression was internal fixation fracture of the proximal 
phalanx of the fourth digit with slight deformity at that 
level.  X-ray study of the sinuses revealed normal paranasal 
sinuses.  The diagnosis was history of multiple surgeries of 
the right hand with internal fixation of the proximal phalanx 
of the ring finger with slight deformity at that level and 
moderate limitation of flexion and extension of the PIP and 
DIP joints of the ring finger.  The examiner also diagnosed a 
history of multiple surgeries to the nose for apparent 
deviated septum with blocked nasal passageway and/or right 
maxillary sinus outlet; however the examiner noted that the 
current X-ray study revealed normal paranasal sinuses.  

By August 1995 rating decision, the RO declined to increase 
the veteran's rating for his right hand disability beyond 10 
percent.  Also, the RO denied the veteran's request for 
compensable evaluations for a deviated nasal septum and 
sinusitis.

In January 1996, he testified before a hearing officer at the 
RO that he felt tingling and numbness in some of the fingers 
of the right hand.  He stated that objects fell out of his 
hand because he no longer had a "grip."  He complained of 
right hand and wrist pain as well as difficulty writing.  As 
to his nose, he stated that he had trouble breathing and 
severe headaches.  He indicated that his nose was "plugged 
up" and swollen.  He testified that he relied on nasal 
sprays that provided temporary relief.  

On February 1996 VA medical examination, the veteran 
complained of numbness in the right middle finger and 
weakness of the right hand.  He took medication to alleviate 
right hand pain.  On examination, there were well-healed 
scars on the palmar aspect of the right index finger.  The 
DIP joint of the index finger extended to zero degrees and 
flexed to 40 degrees.  The DIP joint of the middle finger 
extended to zero degrees and flexed to 50 degrees.  The DIP 
joint of the ring finger lacked 20 degrees of full extension 
and flexed to 40 degrees.  The PIP joint of the right index 
finger extended to zero degrees and flexed to 75 degrees.  
The PIP joint of the middle finger extended to zero degrees 
and flexed to 95 degrees.  The PIP joint of the ring finger 
lacked 10 degrees of full extension and flexed to 45 degrees.  
The metacarpal phalangeal (MP) joint of the index finger 
extended to zero degrees and flexed to 65 degrees.  The MP 
joint of the middle finger extended to 5 degrees and flexed 
to 50 degrees.  The MP joint of the ring finger extended to 
zero degrees and flexed to 40 degrees.  Grip testing revealed 
110 pounds of grip on the left and 2 pounds of grip on the 
right.  The diagnosis was status post shell fragment wounds 
to the right hand.  His symptoms were considered to be 
secondary to the soft tissue and bone injuries to the right 
hand.

On May 1996 VA medical examination, the examiner diagnosed 
sinus headaches and a deviated nasal septum to the right with 
mild obstruction of the right side and a shrapnel injury to 
the right hand, especially to the third and fourth fingers.  
The examiner noted that a pin had been placed in the PIP 
joint area.  Range of motion of the fingers was achieved to 
full range passively and active flexion of the right fourth 
finger MP joint was only possible to 20 degrees and to 10 
degrees at the PIP joint.  There was mild bony prominence and 
deformity at the PIP joint level of the right fourth finger, 
and right hand grip was severely decreased.  

In September 1996, the veteran again testified at an RO 
hearing, stating that his service-connected sinus disability 
caused severe headaches.  He also indicated that he used 
nasal sprays to ease breathing.  His sinus headaches 
reportedly occurred two or three times a week.

A June 1997 VA medical examination report indicated that the 
veteran's chronic headaches were most likely related to 
chronic sinus disease.

In August 1999, the Board remanded this matter for further 
evidentiary development.  Significantly, the Board requested 
that the RO arrange for appropriate medical examinations in 
order to enable the Board to assess properly the severity of 
the veteran's disabilities.

On March 2001 VA medical examination, the examiner concluded 
that the veteran was left with some loss of sensation in the 
medial portion of the third finger.  It was likely that his 
right hand pain resulted from degenerative changes related to 
osteoarthritis rather than to changes to the overall 
neurologic condition.

A March 2001 VA medical examination revealed that the veteran 
was right handed.  He complained of numbness in the ring and 
long fingers of the right hand with decreased motion.  He 
also complained of increased pain and weakness of right hand 
grip.  On objective examination, right hand scars were well 
healed; there was slight tenderness to palpation at the base 
of the right thumb.  Extension of all fingers was normal, but 
flexion of the index finger was diminished to 35 degrees at 
the MP joint.  Flexion of the MP joint of the long finger was 
diminished to 35 or 40 degrees, and flexion of the MP joint 
of the ring finger was diminished to 30 or 35 degrees.  
Flexion of the PIP and DIP joints of the index and long 
fingers was normal.  Ring finger PIP joint flexion was 
limited to 55 degrees.  He was able to flex the lateral four 
digits to the palmar crease except for the long finger which 
came within ? to 1/4 inch of touching and the ring finger which 
lacked 1/4 to ? of an inch of touching.  The examiner indicated 
that functional ability of the right hand would be limited 
during prolonged use.  

On May 2001 VA medical examination, the veteran reported 
recurrent headaches, nasal congestion with decreased airway 
capacity for 25 or 30 years, and heavy snoring with sleep 
apnea spells over the previous five years.  The examiner 
noted that on March 2001 examination, nasal passages were 
satisfactory.  There was slight, insignificant septal 
deviation, and the turbinates were of average size.  A 
December 2000 computed tomography scan of the sinuses was 
normal.  It revealed no chronic or acute disease in the 
paranasal sinuses.  The veteran did not appear for a 
scheduled sleep study; thus, an assessment regarding sleep 
apnea could not be made.  The Board notes that evidence of 
sleep apnea cannot be considered under these circumstances.  
See 38 C.F.R. § 3.655 (2001).  The examiner indicated that 
the veteran's headaches were probably not sinus related and 
that nasal congestion was being evaluated by the allergy 
clinic.

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C. § 1155 (2002); 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Id.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will be applied.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The Board must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  VAOPGCPREC 3-2000 (2000).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2001).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  

Analysis

Entitlement to an evaluation in excess of 30 percent for 
residuals of shell fragment wounds to the second third, and 
fourth fingers of the right (major) hand.

The veteran's right hand disability is currently evaluated 30 
percent disabling under Code 5222 pertaining to favorable 
ankylosis of three digits of one hand.  38 C.F.R. § 4.71a 
(2001).  Code 5222 provides for the following ratings:

Ankylosed Digits	Major Hand	 Minor Hand

 Thumb, index and middle........................ 40 %	  30 %  
Thumb, index and ring............................. 40 %	  30 %  
Thumb, index and little............................ 40 %	  
30 %  
Thumb, middle and ring........................... 40 %	  30 %  
Thumb, middle and little.......................... 40 %	  30 %  
Thumb, ring and little............................... 40 %	  
30 %  
Index, middle and ring.............................. 30 %	  
20 %  
Index, middle and little............................. 30 %	  
20 %  
Index, ring and little................................. 30 %	  
20 %  
Middle, ring and little............................... 20 %	  
20 %

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits, with only 
one joint of a digit ankylosed or limited in its motion the 
determination will be made on the basis of whether motion is 
possible to within 2 inches (5.1 centimeters) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  38 
C.F.R. § 4.71a.  The veteran does not have ankylosis, but he 
does have limitation of motion in the joints of three fingers 
of the right (major) hand.  

The Board concludes that the veteran can make a fist, as he 
is able to grip objects and write.  Thus, he must be 
evaluated under the provisions pertaining to favorable 
ankylosis.  As his second, third, and fourth fingers are 
affected, a 30 percent evaluation for the major (right) hand 
is warranted under the Schedule.  Id.

Codes 5216 to 5219 pertain to unfavorable ankylosis of 
multiple fingers.  Id.  As discussed above, the veteran's 
right hand disability corresponds to favorable ankylosis.  
Thus, Codes 5216 to 5219 are inapplicable in this case.

Codes 5220, 5221, and 5223 are not for application because 
they pertain to favorable ankylosis of five, four, and two 
digits respectively.  Id.  The veteran's right hand 
disability entails three fingers.  

Codes 5224 to 5227 pertain to favorable and unfavorable 
ankylosis of individual fingers.  Id.  The veteran cannot be 
compensated under these codes and under Code 5222 
simultaneously because doing so would amount to prohibited 
pyramiding, and the veteran cannot be compensated for the 
same disability twice.  38 C.F.R. § 4.14; Esteban, supra.

The evidence has indicated scars on the right palm.  Scarring 
is a separate and distinct manifestation that is ratable 
under differing codes, no bar to the assignment of a separate 
rating is found.  Id.

As to the rating to be assigned, the medical data fails to 
indicate that the veteran's right hand scarring is poorly 
nourished with repeated ulceration, such that a compensable 
rating is assignable under Code 7803.  38 C.F.R. § 4.118 
(2001).  Similarly, evidence that the scarring is tender or 
painful on objective demonstration is lacking, and, thus, a 
compensable rating under Code 7804 is not in order.  Id.  
Lastly, it is not shown by recent examination or record of 
treatment that the veteran's service-connected right hand 
scarring is productive of any limitation of function of the 
right hand, as required by Code 7805.  That being the case, 
it is concluded that a preponderance of the evidence shows 
that the healed scarring over the veteran's right hand area 
is not of such a nature or severity as to warrant the 
assignment of a separate compensable schedular evaluation.

The Board has considered Code 5309 for impairment of the 
intrinsic muscles of the hand.  38 U.S.C.A. § 4.73 (2001).  
According to the note associated with that Code, the hand is 
so compact a structure that isolated muscle injuries are 
rare, being nearly always complicated with injuries of bones, 
joints, tendons, etc.  Such injuries are to be rated on 
limitation of motion.  A minimum evaluation of 10 percent is 
to be assigned.  Id.  The veteran has already been 
compensated for ankylosis of three fingers of the right hand, 
and an evaluation of 30 percent was assigned, an evaluation 
greater than 10 percent.  The veteran is entitled to the 
highest rating available under the schedule.  38 C.F.R. 
§ 4.7.  Thus, the 30 percent evaluation is warranted under 
Code 5222 as opposed to a 10 percent evaluation as required 
under Code 5309.  Id.  In any event, granting both a 30 
percent evaluation and a 10 percent evaluation for the same 
symptomatology would amount to prohibited pyramiding.  
38 C.F.R. § 4.14; Esteban, supra.  

Codes 8512 pertaining to the lower radicular group is, 
however, applicable.  38 C.F.R. § 4.124a (2001).  On March 
2001 VA medical examination, the examiner opined that 
numbness of the third finger was a neurologic symptom.  Under 
Code 8512, the criteria for the dominant hand are as follows: 
mild incomplete paralysis is assigned a 20 percent 
evaluation, moderate incomplete paralysis warrants a 40 
percent evaluation, and severe incomplete paralysis supports 
a 50 percent evaluation.  Complete paralysis of all intrinsic 
muscles of the hand, and some or all of the flexors of the 
wrist and fingers, with substantial loss of use of the hand, 
corresponds to a 70 percent evaluation.  Id.  The veteran's 
numbness does not appear to be greater than mild, and he 
certainly does not suffer from complete paralysis of the 
right hand.  Thus, a 20 percent rating is assigned for mild 
incomplete paralysis of the lower radicular group.  38 U.S.C. 
§ 5107; Gilbert, supra.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of DeLuca, supra.  The provisions of 
38 C.F.R. § 4.59 have also been considered.  In that regard, 
the veteran has complained of pain, fatigability, and 
weakness of the right hand.  The Board recognizes that 
clinicians have noted the presence of pain as well as 
weakness and the like.  However, the Board finds that an 
additional evaluation for pain and limitation of function 
under these codes is not appropriate in this instance.  The 
veteran has already been compensated for ankylosis of three 
fingers and for neurologic manifestations of his right hand 
disability under Codes 5222 and 8512.  Thus, he has already 
been compensated for functional loss and painful motion.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice for the same symptomatology; such a result 
would overcompensate him for actual impairment of earning 
capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.14; Esteban, 
supra.

As evident from the foregoing, the Board has considered the 
potential application of various provisions of 38 C.F.R. 
Parts 3 and 4 (2001) whether or not raised by the veteran, as 
required by Schafrath, supra.  However, the Board finds no 
basis on which to assign a higher disability evaluation in 
that the veteran manifests no separate and distinct symptoms 
of right hand disability not contemplated in the currently 
assigned 20 and 30 percent ratings permitted under the 
Schedule.

The veteran is entitled to the benefit of the doubt and to 
the highest rating available under the Schedule.  38 U.S.C. 
§ 5107; 38 C.F.R. § 4.7; Gilbert, supra.  As such, the Board 
has awarded a 20 percent evaluation for the neurologic 
component of the veteran's right hand disability.  However, 
the preponderance of the evidence weighs against assigning an 
evaluation in excess of 30 percent for the orthopedic 
component of the veteran's right hand disability.  See 
Alemany, supra.

Entitlement to an evaluation in excess of 30 percent for 
sinusitis with sinus headaches.

The veteran filed his claim for increase prior to October 7, 
1996.  During the pendency of his appeal, the pertinent 
regulations were amended.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will be applied.  
Karnas. supra.  

The veteran's sinus disability is rated 30 percent disabling 
under Code 6510.  Under the criteria in effect before October 
7, 1996, a 30 percent rating was warranted where the 
sinusitis resulted in severe disability with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent disability rating was warranted for post-operative 
sinusitis following a radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.97, Codes 
6510 through 6514 (1996).

Using a general formula for rating sinusitis that went into 
effect on October 7, 1996, the revised criteria provide for a 
30 percent rating where there are three or more 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability rating is 
provided following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Codes 6510 through 6514 (2001).

Under the provisions effective prior to October 7, 1996, a 50 
percent evaluation was warranted for post-operative sinusitis 
following a radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  38 C.F.R. § 4.97, Code 6510 (1996).  
The veteran had repeated surgery to the nose.  On May 2001 VA 
examination of the sinuses, the examiner suggested that the 
veteran's sinusitis was related to allergies and was not the 
result of surgery.  His headaches were also unrelated to his 
sinus disability.  In any event, the evidence is silent with 
respect to such symptoms as chronic osteomyelitis requiring 
repeated curettage or severe symptoms after repeated 
operations.  As such, a 50 percent evaluation is not 
warranted under the old criteria.  Id.

Under the provisions that became effective October 7, 1996, a 
50 percent evaluation is warranted following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  The 
veteran does not allege, and the evidence does not show, 
incapacitating episodes of sinusitis.  Also, there is no 
indication on the record that the veteran suffers from 
chronic osteomyelitis or chronic purulent discharge.  
Finally, although the veteran suffered from chronic 
sinusitis, the evidence suggests that it is allergy related, 
and the veteran's headaches are not linked to his sinusitis.  
Absent the severe manifestations required for a 50 percent 
rating under the new criteria, such rating is not warranted.  
38 C.F.R. § 4.97, Code 6510 (2001).

A review of the foregoing indicates that the veteran is not 
entitled to an evaluation in excess of 30 percent for 
sinusitis under either the old or new regulations.  See 
Karnas, supra.  The Board has also considered the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
whether or not raised by the veteran, as required by 
Schafrath, supra.  However, the Board finds no basis on which 
to assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of a sinus 
disability not contemplated in the currently assigned 30 
percent rating permitted under the Schedule.

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the 
veteran's sinus disability does not rise to the level of 
severity required for the assignment of an evaluation in 
excess of 30 percent.  38 U.S.C. § 5107; Gilbert, supra; 
Alemany, supra.  

Entitlement to a compensable evaluation for a deviated nasal 
septum.

The veteran's nasal septum deviation is currently rated zero 
percent disabling.  He filed a claim for increase prior to 
October 7, 1996.  Thus, the holding in Karnas is applicable.

Under Code 6502 effective prior to October 7, 1996, traumatic 
nasal septum deflection with only slight symptoms warranted a 
noncompensable evaluation.  A 10 percent evaluation required 
that the deflection result in marked breathing space 
interference.  38 C.F.R. § 4.97 (1996).

Effective October 7, 1996, a 10 percent rating (the maximum 
assignable under that code) may be assigned for traumatic 
nasal septum deviation with 50-percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97 (2001).

On May 2001 VA medical examination, the examiner noted the 
veteran's slight and insignificant septal deviation.  Thus, a 
10 percent rating under the old Code 6502 is not warranted.  
Code 6502 effective prior to October 7, 1996 required marked 
breathing space interference in order for a 10 percent rating 
to be warranted.  The evidence does not show marked breathing 
space interference.  

A 10 percent evaluation is not warrant under the provisions 
applicable after October 7, 1996.  In order for a 10 percent 
rating to be granted, the evidence must show a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Code 6502 (2001).  
On May 2001 VA examination, his septal deviation was 
characterized as slight and insignificant.  Therefore, the 
criteria for a 10 percent evaluation have not been met.  Id.

A review of the foregoing indicates that the veteran is not 
entitled to a compensable evaluation under either the old or 
new regulations.  See Karnas, supra.  The Board has 
considered the potential application of various provisions of 
38 C.F.R. Parts 3 and 4, whether or not raised by the 
veteran, as required by Schafrath, supra.  However, the Board 
finds no basis on which to assign a higher disability rating 
in that the veteran manifests no separate and distinct 
symptoms of a deviated nasal septum not contemplated in the 
currently assigned zero percent rating permitted under the 
Schedule.

In sum, this is not a case where the evidence is in relative 
equipoise; rather, the preponderance of the competent medical 
evidence of record reflects that the veteran's service-
connected deviated nasal septum does not rise to the level of 
severity required for the assignment of a compensable 
evaluation.  38 U.S.C. § 5107; Gilbert, supra.  


ORDER

An evaluation in excess of 30 percent for residuals of a 
shell fragment wound to the right hand is denied.

An evaluation of 20 percent for a right hand neurologic 
disability is granted.

An evaluation in excess of 30 percent for sinusitis is 
denied.

A compensable evaluation for a deviated septum is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

